Citation Nr: 1750872	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for numbness, burning in feet, and loss of toenails.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability had onset during his active service.

2.  The Veteran's current tinnitus disability had onset during his active service.

3.  The Veteran does not have a disability manifested by numbness, burning in feet, and loss of toenails related to his active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have all been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have all been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a disability manifested by numbness, burning in feet, and loss of toenails have not all been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

A VA examination was not provided, and not required, with regard to a disability related to numbness, burning in feet, and loss of toenails.  VA has no duty to provide examination in this regard because the evidence does not show a relevant injury, disease, or event in service related to a disability related to numbness, burning in feet, and loss of toenails.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to numbness, burning in feet, and loss of toenails.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2016).  


A.  Bilateral Hearing Loss and Tinnitus

During the April 2010 VA examination and also on a November 2011 VA Form 9, the Veteran reported that the onset of hearing problems was in service and that he has experienced symptoms of tinnitus for a long time.  

The Veteran has been diagnosed with bilateral hearing loss disability as defined in the applicable regulation, see 38 C.F.R. § 3.385, and he has also been diagnosed with tinnitus.  Notably, in a May 2010 rating decision the RO denied service connection for bilateral hearing loss and tinnitus and also conceded exposure to excessive noise as associated with the Veteran's military service, based on the Veteran's military occupational specialty of Field Artilleryman.  The Board finds credible and competent the Veteran's account of noise exposure in service, as it is consistent with his duties as Field Artilleryman.  See 38 C.F.R. § 3.385; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The dispositive issue in this case is whether there is a relationship between the two.  
There are three medical opinions on this question.  First, an April 2010 VA examination report establishes the presence of a bilateral sensorineural hearing loss disability for VA purposes.  Here, the VA physician concluded that "[i]t is not likely that [the Veteran's] current hearing loss is due to his military service" and "[i]t is not likely that his current tinnitus is due to his military service".  In support of this opinion, the examiner acknowledged the Veteran's reports of noise exposure in service, and also that he separated from military service in September 1971, and at that time his hearing levels were within normal limits as documented on the separation audio exam.

Thereafter, the Board sought medical opinion to determine the etiology of bilateral hearing loss and tinnitus to determine whether there was a 50 percent probability that bilateral hearing loss and/or tinnitus was caused by exposure to loud noise during service.  In July 2017, a VA otolaryngologist opined that it is at least as likely as not (50 percent probability or greater) that the Veteran's current intermittent tinnitus had its onset during military service.  In support of this opinion, the clinician explained that tinnitus may be of delayed onset and it is reasonable that the Veteran's military occupational specialty as a cannoneer he was exposed to noise.  In so finding the examiner explained that artillery fire noise would be expected to exceed that of a shotgun noise exposure of 165 decibels.  The physician further explained that "[i]f the noise is loud enough, the sound energy would be absorbed through the body in spite of hearing protection such as with earmuffs.  If loud enough, it could bring on constitutional /vegetative symptoms such as nausea or vomiting besides the expected hearing loss."  

With respect to bilateral hearing loss, in an October 2017 addendum opinion the VA otolaryngologist acknowledged that he reviewed additional evidence to include the April 2010 VA audiology examination report.  The physician summarized the report noting that the April 2010 VA audiology results establish the presence of a bilateral sensorineural hearing loss disability for VA purposes.  Additionally, the physician opined that the April 2010 VA audiologists conclusion that the Veteran did not report the onset of tinnitus in close approximation to military service and it is not likely that tinnitus is related to service is incorrect.  The physician reaffirmed the July 2017 opinion and opined that noise exposure manifestations can be delayed.  The physician concluded that based on the April 2010 VA audiology results it is at least as likely as not (a 50 percent or greater probability) that the patient's hearing loss is associated with his military service.  In support of these conclusions the VA otolaryngologist considered the Veteran's military occupational specialty and his reports of exposure to noise during service as related to his military duties.

As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of bilateral hearing loss and tinnitus.  The Board acknowledges that in the April 2010 VA examination report, the audiologist stated that she found it less likely than not that the Veteran's hearing loss and tinnitus were etiologically linked to military service.  However, the Board finds that this medical opinion is not probative.  Specifically, the April 2010 VA audiologist's use of the language "it is not likely" leads only to the conclusion that there is not a greater than 50 percent probability that the hearing loss and tinnitus were caused by exposure to loud noise during service.  Thus, leaving the question unanswered as to whether there is a 50 percent probability that his tinnitus and/or hearing loss was caused by exposure to loud noise during service.  The July 2017 medical opinion and the October 2017 addendum opinion are entitled to significant probative weight because the otolaryngologist explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Consequently, and given that the Veteran is diagnosed with bilateral hearing loss and tinnitus and that he has credibly reported that the symptoms of bilateral hearing loss and tinnitus began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are traceable to military service.  Hence, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Numbness and Burning of the Feet with Loss of Toenails

Concerning numbness and burning of the feet with loss of toenails, the Veteran contends his symptoms are related to military service.  In this regard, in a March 2012 VA Form 646, the Veteran's representative asserts that the Veteran served in Vietnam, which is a subtropical area, noting the Veteran's contention that the condition is related to service in Vietnam.  

The Veteran's service treatment records, to include his entry and separation examination reports are devoid of reference to complaint of, or treatment for, any foot or toe nail problems.  Specifically, a December 1969 entrance examination shows a normal clinical evaluation of his feet and the December 1969 Report of Medical History completed by the Veteran indicates no history of foot problems.  A September 1971 Report of Medical History completed by the Veteran at the time of separation from service also indicates no history of foot problems and no indication of a disability at that time.  He again received a normal clinical evaluation of his feet and denied having any foot problems.  Thus, the Veteran's service treatment records provide evidence against the claim.  

Further, post-service private and VA medical records associated with the claims file show no treatment of the feet or toenails and do not mention the feet in any way.

In light of the foregoing, the Board finds that service connection for numbness and burning of the feet with loss of toenails is not warranted.  In so finding, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board acknowledges the Veteran's assertions that he developed numbness and burning of the feet due to his active service.  However, the Veteran's statements are less probative than the medical evidence of record, to include the Veteran's service medical records, which reflect no event, injury, or disease in service to which a current foot and toenail disability could be related.  Additionally, the September 1971 report of medical history provides evidence of no foot or toenail disability at the time of separation and no history of problems related to the feet.  The Board finds that report more probative than the Veteran's current reports that he experienced numbness and burning of the feet with loss of toenails related to service because the September 1971 report was made contemporaneous to service while his other reports come many years later and are thus subject to the effects of the passage of time as to accurate recollection.

To the extent that the Veteran contends that his symptoms were caused by service, he provided no explanation to support such contentions.  A bald assertion that his symptoms are due to service is not evidence that they were caused by service.  

Therefore, as the preponderance of the evidence is against a finding that the in-service element of service connection is not met, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  U.S.C. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for numbness, burning in feet, and loss of toenails is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


